Order entered February 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01296-CV

                               TERRELL E. BITTEN, Appellant

                                                 V.

                            STATE FARM INSURANCE, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-08190

                                            ORDER
       Before the Court is appellant’s February 19, 2019 second motion for an extension of time

to file an amended brief. We GRANT the motion and extend the time to March 21, 2019. We

caution appellant that further requests for extension will be disfavored.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE